Cite as 2014 Ark. 108

           SUPREME COURT OF ARKANSAS
                           No.   CV-13-356

DESIREE KOLBEK, AMY EDDY,            Opinion Delivered   March 13, 2014
JEANETTE ORLANDO, NICOLE
FARR, SUMMER HAGAN, JAMIE
RODRIGUEZ, PEBBLES
RODRIGUEZ, SPENCER ONDRISEK,
SETH CALAGNA, JEANNE ESTATES
APARTMENTS, INC., TONY ALAMO
a/k/a BERNIE LAZAR HOFFMAN,
STEVEN JOHNSON, CHERRY HILL
PRINTING COMPANY, INC.,
ANGELA MORALES, JIM MYERS,
DAVID ROMERO, NINA ROMERO,
JENNIFER KOLBEK, JONI JOHNSON,       APPEAL FROM THE SEBASTIAN
SUZANNE STREIT, MARTY MOAN,          COUNTY CIRCUIT COURT
ANNA MOAN, ROB WALKER, JUNE          [NO. CIV-2011-930]
WALKER, TWENTY-FIRST
CENTURY HOLINESS TABERNACLE          HONORABLE JAMES O. COX,
CHURCH, INC., MUSIC SQUARE           JUDGE
CHURCH, INC., SJ DISTRIBUTING,
INC., ACTION DISTRIBUTORS, INC.,
ADVANTAGE SALES, LLC, RITE WAY
ROOFING, INC., DONN WOLFE,
STEVE LOVELLETTE, SALLY
DEMOULIN, TERRI WHITE,
SANFORD WHITE, TOMMY
SCARCELLO, RON DECKER,
DOUGLAS “SONNY” BRUBACH, and
SHARON ALAMO
                     APPELLANTS

V.


TRUCK INSURANCE EXCHANGE
and FARMERS INSURANCE
EXCHANGE                             AFFIRMED; MOTION TO DISMISS
                    APPELLEES        DENIED.
                                    Cite as 2014 Ark. 108




                       PAUL E. DANIELSON, Associate Justice


       Appellants Desiree Kolbeck, Amy Eddy, Jeanette Orlando, Nicole Farr, Summer

Hagan, Jamie Rodriguez, Pebbles Rodriguez, Spencer Ondrisek, Seth Calagna, Jeanne Estates

Apartments, Inc., Tony Alamo a/k/a Bernie LaZar Hoffman, Steven Johnson, Cherry Hill

Printing Company, Inc., Angela Morales, Jim Myers, David Romero, Nina Romero, Jennifer

Kolbek, Joni Johnson, Suzanne Streit, Marty Moan, Anna Moan, Rob Walker, June Walker,1

Twenty-First Century Holiness Tabernacle Church, Inc., Music Square Church, Inc., SJ

Distributing, Inc., Action Distributors, Inc., Advantage Sales, LLC, Rite Way Roofing, Inc.,

Donn Wolfe, Steve Lovellette, Sally Demoulin, Terri White, Sandford White, Tommy

Scarcello, Ron Decker, Douglas “Sonny” Brubach, and Sharon Alamo appeal from an order

of the Sebastian County Circuit Court granting summary judgment in favor of appellees

Truck Insurance Exchange (TIE) and Farmers Insurance Exchange (FIE).2 Appellants

collectively present seven arguments on appeal: (1) the circuit court erred by considering

extrinsic evidence outside the pleadings, specifically evidence from an underlying case; (2) the

circuit court erred by holding that the insurance carrier negated all possibility that any

allegation in the underlying lawsuit might lead to an award of covered damages; (3) the


       1
        Deceased.
       2
      According to the policy at issue, TIE and FIE are members of the Farmers Insurance
Group based out of California.


                                               2
                                     Cite as 2014 Ark. 108

evidence at the very least created a material issue of fact on the insurance carrier’s duty to

defend; (4) the circuit court erred in deciding the insurance carrier had no duty to pay prior

to the conclusion of the underlying lawsuit; (5) the circuit court erred by failing to give effect

to the terms “and operations necessary or incidental to those premises” in interpreting a

limitation clause in the insurance contract; (6) the circuit court erred by failing to recognize

that the alleged negligence of an insured’s employees constituted a potential ground for

liability and mandated the duty to defend; and (7) the circuit court erred by granting summary

judgment in this declaratory-judgment proceeding because at least one of the claims against

the insureds was within the scope of coverage of the insurance contract. We find no error and

affirm the circuit court’s order of summary judgment.

       The relevant facts are these. TIE issued an apartment-owners insurance policy to

appellant Jeanne Estates Apartments (JEA) that became effective on July 2, 1998. From the

policy period beginning August 7, 2006, FIE renewed the policy and continued to provide

coverage through the 2008-2009 policy year. In 2008 and 2010, due to its connection to

Tony Alamo and the Tony Alamo Christian Ministries, JEA became involved in three

underlying lawsuits, which involved several of the appellants: the Coie case, the Ondrisek case,

and the Kolbeck case. Claims for coverage were submitted by JEA to TIE/FIE in regard to

those cases.

       On May 20, 2011, TIE/FIE filed a complaint for declaratory judgment seeking that

the circuit court find the following: that TIE/FIE owed no coverage to any person for any

of the alleged misconduct that formed the basis of the claims in the underlying Coie, Ondiresk,


                                                3
                                   Cite as 2014 Ark. 108

and Kolbeck lawsuits; that TIE/FIE owed no coverage for any person upon any refiling or

renewal of said claims under a new docket number or in a new lawsuit; that TIE/FIE had no

duty to provide a defense to any person who was a defendant in the underlying lawsuits; that

TIE/FIE would have no duty to provide a defense to any such person should claims be

renewed under a new docket number or refiled in a new lawsuit; and for all other proper

relief to which they may be entitled. The complaint was subsequently amended several times;

however, the prayer for relief remained the same. Several answers were also filed in response.

        On June 6, 2012, TIE/FIE filed a motion for summary judgment, again requesting that

the circuit court declare that they owed no coverage to any person for any of the alleged

misconduct which formed the basis of the claims in the underlying lawsuits, that they would

owe no coverage for any person upon any refiling or renewal of said claims under a new

docket number or in a new lawsuit, that they had no duty to provide a defense to any person

or entity who is a defendant in the underlying lawsuits or in a new suit, and that they had no

duty to provide a defense to any such person or entity should such claims be renewed under

a new docket number or refiled in a new lawsuit. The circuit court held a hearing on the

motion on October 12, 2012, and issued a letter order containing its findings of facts and

conclusions of law on November 5, 2012. An order granting summary judgment in favor of

TIE/FIE was entered on November 26, 2012. The order was modified slightly by an

agreement between the parties on January 3, 2013. The order specifically stated in pertinent

part:

              3.   The Court finds that the policy issued to Jeanne Estates Apartments, Inc.


                                              4
                             Cite as 2014 Ark. 108

applies only to “bodily injury,” “property damage,” “personal injury,” or “advertising
injury,” which arises out of the “ownership, maintenance or use of the premises shown
on the Schedule (Jeanne Estates Apartments, Inc. in Fort Smith) and operations
necessary or incidental to those premises.” The three tort claims underlying this
declaratory judgment action do not fall within the scope of such coverage and do not
involve injuries arising out of the “ownership, maintenance and use” of said Jeanne
Estates Apartments, Inc.
        4.    The Court finds that the policy only provides coverage to “insureds,”
which includes the organization (Jeanne Estates apartments), its “executive officers and
directors” but only with respect to their duties as officers and directors; to stockholders
but only with respect to their liability as stockholders; and to employees, but only
while acting within the scope of their employment or performing duties related to the
conduct of the business. No covered act by any “insured” relating to the scope of
duties to the Jeanne Estates Apartments is found to exist in regard to any of the three
underlying tort claims.
        5.     The Court finds that the policy does not cover acts or events which
transpired before the policy was issued, and that some of the wrongful acts alleged in
the three underlying tort cases occurred prior to the inception of this policy. The
“Coie” claim occurred before the July 1998 inception of coverage, as did some aspects
of the “Kolbeck” claim. Such events that occurred before July 1998 are not covered.
        6. The Court finds that the policy does not cover any person or organization
with respect to any current or past partnership, joint venture or limited liability
company which is not shown as a named insured on the declarations. The only named
insured shown on the declarations is Jeanne Estates Apartments, Inc. No other person
or entity is covered regardless of allegations in the three underlying tort cases.
        7.     The Court finds that the policy does not cover punitive or exemplary
damages.
        8.      The Court finds that the policy does not cover “bodily injury” or
“property damage” expected or intended from the standpoint of an insured. The
harms involved in all three underlying tort claims were expected or intended harms.
        9.     The Court finds that the policy contains an “abuse or molestation
exclusion” which bars coverage for the abuse or molestation of any person, including
any negligence in employment, investigation, supervision, reporting to the proper
authorities, and retention. The Court finds that the three underlying tort claims
constitute abuse or molestation of persons (or, in the Coie claim, abuse of a corpse),
such that coverage for all such claims is excluded.
        10. The Court finds that the policy excludes coverage for “personal injury”
arising out of the willful violation of a penal statute or ordinance committed by or with
the consent of the insured.
        11. The Court finds that the policy excludes coverage for “personal injury”
arising out of the willful violation of a penal statute or ordinance committed by or with


                                         5
                                    Cite as 2014 Ark. 108

       the consent of the insured.
                12.   The Court finds that the Tenant’s liability coverage identified on the
       declaration page, which is the core of the counterclaim by the alleged wives, has no
       language that bears on the issues of coverage. The remainder of the counterclaim is
       moot and is dismissed.
                13. That, therefore, the Court finds that Plaintiffs, Truck Insurance Exchange
       and Farmers Insurance Exchange, owe no coverage for, have no duty to defend, and
       have no duty to indemnify any person or entity in regard to Coie v. Alamo et al.
       (Sebastian County Circuit Court, No. CV-2009-1854); Kolbek v. Twenty First Century
       et al. (USDC, Western District of Arkansas No 10-4142) and Ondrisek and Calagna v.
       Hoffman et al. (USDC Western District of Arkansas, 08-4113). Further, that Farmers
       Insurance Company and Truck Insurance Exchange do not owe any coverage, duty
       to defend, or duty to indemnify if any of the three aforesaid lawsuits are dismissed and
       refiled under new docket numbers.


       Appellants now appeal this summary-judgment order.

       The law is well settled that summary judgment is to be granted by a trial court only

when it is clear that there are no genuine issues of material fact to be litigated, and the party

is entitled to judgment as a matter of law. See Campbell v. Asbury Auto., Inc., 2011 Ark. 157,

381 S.W.3d 21. Once the moving party has established a prima facie entitlement to summary

judgment, the opposing party must meet proof with proof and demonstrate the existence of

a material issue of fact. See id. On appellate review, we determine if summary judgment was

appropriate based on whether the evidentiary items presented by the moving party in support

of the motion leave a material fact unanswered. See id. We view the evidence in a light most

favorable to the party against whom the motion was filed, resolving all doubts and inferences

against the moving party. See id. Our review focuses not only on the pleadings, but also on

the affidavits and other documents filed by the parties. See id.

       Where the appeal is from the grant of summary judgment in cases involving an


                                               6
                                      Cite as 2014 Ark. 108

insurance policy, we liberally construe any ambiguities in the policy in favor of the insured.

See Scottsdale Ins. Co. v. Morrow Land Valley Co., LLC, 2012 Ark. 247, 411 S.W.3d 184. The

court, and not the jury, determines the construction and legal effect of the policy, except

when the meaning of the language depends upon disputed extrinsic evidence. See id.

         As a general rule, when determining a liability carrier’s duty to defend, the pleadings

against the insured determine the insurer’s duty to defend. See Murphy Oil USA, Inc. v.

Unigard Sec. Ins. Co., 347 Ark. 167, 61 S.W.3d 807 (2001). The duty to defend is broader

than the duty to indemnify; the duty to defend arises when there is a possibility that the

injury or damage my fall within the policy coverage. See id. Where there is no possibility

that the damage alleged in the complaint may fall within the policy coverage, there is no duty

to defend. See id.

         The insured in the instant case was JEA. Before reviewing the allegations against JEA

in the underlying complaints, it is important to note that the circuit court found that the

inception of coverage of the applicable insurance policy began in July 1998. The judgment

received by plaintiff Coie was entered on September 14, 1995. Therefore, the allegations

against JEA in the Coie claim occurred prior to the inception of coverage and it is clear that

no genuine issue of material fact exists as to coverage of those claims. For that reason, the

circuit court did not err in granting summary judgment in favor of TIE/FIE as to the Coie

claim.

         It is also clear after review that no genuine issue of material fact exists as to TIE/FIE’s

coverage of the Ondrisek claim. JEA was not a named defendant in the Ondrisek claim;


                                                  7
                                      Cite as 2014 Ark. 108

however, JEA made a demand for the defense of Tony Alamo in that case. The plaintiffs in

that case asserted that when they were teenage members of the Alamo religious organization,

they suffered several beatings administered by either Tony Alamo or John Kolbek, acting at

Alamo’s direction. Their complaint asserted causes of action for battery, false imprisonment,

outrage, and conspiracy. Plaintiffs specifically asserted that the damage they sustained was in

the form of physical pain and suffering, emotional distress, and scarring/disfigurement, and

was caused by the defendants “intentionally” and “with malice.”

       The initial apartment-owners policy issued to JEA, which was renewed each year,

defined the insureds, in pertinent part, as follows:

        C. Who Is An Insured
       1. If you are designated in the Declarations as:
       ....
       d. An organization other than a partnership, joint venture or limited liability
       company, you are an insured. Your “Executive Officers” and directors are insureds,
       but only with respect to their duties as your officers or directors. Your stockholders are also
       insureds, but only with respect to their liability as stockholders.

       2. Each of the following is also an insured:
       a. Your “employees” other than either your “Executive Officers” (if you are an
       organization other than a partnership, joint venture or limited liability company) or
       your managers (if you are a limited liability company), but only for acts within the scope
       of their employment by you or while performing duties related to the conduct of your business.

(Emphasis added.) Tony Alamo was not acting as an officer or director for JEA, nor with

respect to any liability as a stockholder of JEA, nor as an employee performing duties related

to the conduct of the business of JEA when he caused harm to the plaintiffs in Ondrisek.

Therefore, Tony Alamo was not an insured party under JEA’s insurance policy.

Additionally, the complaint did not contain any specific allegation that any of the actions that


                                                 8
                                    Cite as 2014 Ark. 108

caused harm to the plaintiffs were carried out on JEA’s property. Finally, all allegations were

comprised of intentional tortious acts. JEA’s policy specifically excluded coverage for “‘body

injury’ or ‘property damage’ expected or intended from the standpoint of the insured.”

Therefore, even were we to assume that Tony Alamo could have been considered an insured

under the policy, the policy coverage was not applicable to the actions that Alamo was

accused of in the Ondrisek complaint. For these reasons, we affirm the circuit court’s

summary judgment in favor of TIE/FIE on the duty to defend in the Ondrisek claim.

       We now turn to the final underlying case, the Kolbek case, which is the subject of the

arguments presented on appeal. The Kolbek case began in 2010 when seven young women

initiated a lawsuit against a number of persons and entities affiliated with Tony Alamo,

including JEA. The women were all minor members of the Alamo organization who were

married to Tony Alamo at young ages.3 The complaint’s initial allegations against JEA

asserted that JEA (1) was negligent in hiring Tony Alamo; (2) was negligent in supervising

and retaining Tony Alamo; (3) was vicariously liable as the employer of Tony Alamo for

Alamo’s acts “in the course and scope of his employment”; (4) was negligent in allegedly

maintaining property that housed the plaintiffs; (5) violated 18 U.S. C. § 1585, which

involves the interstate transportation of minors for immoral purposes; (6) was responsible on

a theory of premises liability; and (7) was involved with all other Alamo Christian Ministries’

entities in a joint venture. The women amended their complaint several times.


       3
         Nicole Farr is the exception here, as she escaped before she could be married to
Alamo.


                                              9
                                     Cite as 2014 Ark. 108

       The final complaint, the fifth amended complaint, added defendants and reaffirmed

allegations of negligence against the various entities, including JEA. This alleged negligence

included (1) “allowing Tony Alamo unfettered access” to young girls; (2) endorsing or

facilitating “spiritual weddings” with underage girls; (3) failure to protect the girls from sexual

abuse and beatings; (4) failure to prevent Alamo from taking and distributing nude photos

of the girls; (5) failure to prevent “others” from physically abusing the girls at the instruction

of Tony Alamo; (6) and failure to keep locations they managed in a reasonably safe

condition. The fifth amended complaint also reasserted the negligent hiring, retention, and

supervision claims against all the Alamo entities, including JEA, but changed its claims

regarding Alamo and stated that “Alamo was not an employee or member of TACM or any

Defendant entity.” New allegations for false imprisonment, invasion of privacy, and

defamation were advanced against all defendants, including JEA. Claims were additionally

advanced that JEA and other defendants were liable for trafficking and transporting minors

for sexual purposes, and were liable for failure to report child abuse to the appropriate

authorities. Finally, all defendants, including JEA, were accused of the tort of outrage.

       As previously noted, the circuit court also granted summary judgment in favor of

TIE/FIE regarding its duty to defend in the Kolbek case. Some of the appellants argue that

the circuit court acted prematurely because the insureds’ liability had not been established

in the underlying lawsuit. However, this court has, on multiple occasions, allowed a carrier

to obtain a ruling on the duty to defend and/or indemnify when appropriate. See, e.g.,

McSparrin v. Direct Ins., 373 Ark. 270, 283 S.W.3d 572 (2008); Jordan v. Atlantic Cas. Ins. Co.,


                                                10
                                     Cite as 2014 Ark. 108

344 Ark. 81, 40 S.W.3d 254 (2001). Nonetheless, this argument was not well developed,

nor is it convincing.

       Appellants also collectively argue that the circuit court erred in granting summary

judgment because it improperly considered evidence outside the pleadings. Generally,

insurers are not allowed to refuse to defend on the grounds that they are in possession of

information establishing that the allegations in the complaint giving rise to coverage are

untrue. See Allan D. Windt, Insurance Claims and Disputes § 4:4 (6th ed. 2013). The evidence

cited by TIE/FIE in support of its summary-judgment motion did not provide facts to

disprove the merits of the allegations; rather, they helped illustrate what the allegations lacked

in order to assert injury or damages that would fall within policy coverage and how certain

facts were not in dispute. Furthermore, even though the letter order of the circuit court did

comment on the fact that TIE/FIE presented evidence that no witnesses made a connection

between JEA and the three underlying claims and that the appellants had failed to offer

countervailing proof, the final order issued by the court cited only to the insurance policy

itself in granting the summary judgment. It is clear that the circuit court found that none of

the allegations, even assuming each was true, were encompassed by the policy based on the

policy language alone.

       The majority of the remaining arguments presented by appellants—that the circuit

court erred by holding that JEA negated all possibility that any allegation might lead to an

award of covered damages, that the evidence did not at least create a material issue of fact on

the duty to defend, and that not one claim, including the alleged negligence, was within the


                                               11
                                   Cite as 2014 Ark. 108

scope of coverage—are found to be without merit as this court concludes that the allegations

made in the Kolbek case are simply not the type of claims covered by the insurance policy

issued to JEA. The insurance policy issued by TIE/FIE to JEA states that the insurance

applies only to “bodily injury,” “property damage,” “personal injury,” “advertising injury,”

and medical expenses arising out of the ownership, maintenance or use of the premises

shown in the Schedule4 and operations necessary or incidental to those premises. None of

the allegations in the Kolbek complaint were connected to the ownership, maintenance, and

use of JEA’s premises, nor were they connected to the necessary or incidental operations of

JEA.

       While this court has not interpreted the “arising out of” language in a liability policy

of an apartment complex, we have done so in other types of liability policies. In Owens v.

Ocean Accident & Guarantee Corp. Ltd., 194 Ark. 817, 109 S.W.2d 928 (1937), the plaintiff

funeral home/ambulance operator had an automobile insurance contract on its ambulance

that covered any “damages on account of bodily injuries ... caused by the ownership,

maintenance, or use” of the ambulance. Id. at 818, 109 S.W.2d at 928. The ambulance

officer took a stretcher out of the ambulance, went into a patient’s home with it, and

negligently allowed the patient to slide off the stretcher before she was loaded into the

ambulance, which injured her. See id. We held that the injuries were covered because they

did arise out of the use of the ambulance and stated as follows:



       4
       The premises shown are located in Fort Smith, Arkansas.


                                              12
                                       Cite as 2014 Ark. 108

        “Ownership, maintenance, and use” are general terms. These words were selected by
        the insurer to indicate or circumscribe the scope of coverage contemplated; and, where such
        expressions are adopted, it is not a perversion or extension of the contract, when
        applied to the instant case, to say that, although use of the stretcher to convey Mrs.
        Mason from her home to the waiting ambulance was not a necessary incident to use
        of the automobile as a motor vehicle, it was an essential transaction in connection with use
        of the automobile as an ambulance. When we add to these conclusions appellee’s
        knowledge that the vehicle insured was, by express terms of the contract, to be used
        as an ambulance, it necessarily follows that any transaction so closely identified with the
        operation of the vehicle as an ambulance as to form a link in its general utility and functions
        would fall within the purview of the risk insured against, and appellee would become
        liable.

Owens, 194 Ark. at 822, 109 S.W.2d at 930 (1937) (emphasis added). However, in Hartford

Fire Insurance Co. v. State Farm Mutual Automobile Insurance Co., 264 Ark. 743, 574 S.W.2d
265 (1978), we found that an accidental death caused by the discharge of a gun left in an

insured recreational vehicle while the gun was being held by a person also inside the parked

vehicle was not an injury “arising out of the ownership, maintenance or use” of the insured

camper because the accidental death could not be said to be causally related to the use of the

camper. Therefore, we have recognized this contractual language in insurance policies to

require some sort of causal connection between a transaction or occurrence that is essential

to the use of the insured property and the injury. That connection fails to exist in the instant

case.

        Furthermore, while appellants allege that the circuit court failed to give effect to the

term “and operations necessary or incidental to those premises,” the injuries alleged also did

not arise out of any operations necessary or incidental to JEA’s premises. This court has not

interpreted the “necessary or incidental” language; however, other jurisdictions have and



                                                  13
                                    Cite as 2014 Ark. 108

have required that the same causal connection exist between the injury and the insured’s

business/operations. See Newman v. United Fire & Cas. Co., NO. CV-13-47-M-DLC, 2014
WL 494529 (D. Mont. Jan. 15, 2014) (the district court found the duty to defend had been

triggered because the complaint drew a causal connection between the services provided by

the insured and the damages); Szczeklik v. Markel Int’l Ins. Co., Ltd., 942 F. Supp. 2d 1254

(M.D. Fla. 2013) (the district court found that the policy provided coverage because the

injury stemmed from the negligence in connection with the assembly and preparation of a

product that the insured distributed (i.e., it arose out of the business being conducted by the

insured)); Servants of the Paraclete, Inc. v. Great Am. Ins. Co., 857 F. Supp. 822 (D.N.M. 1994)

(the district court found a “reasonable causal connection” between the ownership,

maintenance or use of the premises and the alleged sexual abuse of minors because the

specific mission of the premises insured was the rehabilitation of pedophilic priests). Again,

there is no such connection in the instant case.

       Even were we to find that a causal connection existed here between the allegations

and the business operations of JEA such that the insurance policy provided coverage, there

are several exclusions in the policy that also apply to a majority of the allegations in the




                                              14
                                    Cite as 2014 Ark. 108

instant case.5678910 While the Kolbek complaint was amended several times to add and alter


       5
        No person or organization is insured with respect to the conduct of any current or
past partnership, joint venture or limited liability company that is not shown as a Named
Insured in the Declarations.
       6
      Regardless of any other provision, this policy does not cover punitive or exemplary
damages or the cost of defense related to such damages.
       7
        This insurance policy does not apply to:
       a.     Expected or Intended Injury
       “Bodily injury” or “property damage” expected or intended from the standpoint of
       the insured.
       8
        This insurance policy does not apply to “bodily injury,” “property damage,”
“advertising injury” or “personal injury” arising out of:
(a) The actual or threatened abuse or molestation of anyone or any person while in the care,
custody or control of any insured; or
(b) the negligent
       (i) Employment;
       (ii) Investigation;
       (iii) Supervision;
       (iv) Reporting to the property authorities, or failure to report; or
       (v) Retention of a person for whom any insured is or ever was legally responsible and
       whose conduct would be excluded by (a) above.
       9
         “Personal Injury” means injury, other than “bodily injury” arising out of one or more
of the following offenses:
a. False arrest, detention or imprisonment;
b. Malicious prosecution;
c. The wrongful eviction from, wrongful entry into, or invasion of the right of private
occupancy of a room, dwelling or premises that a person occupies, by or on behalf of its
owner, landlord or lessor;
d. Oral or written publication of material that slanders or libels a person or organization or
disparages a person’s or organization’s goods, products or services; or
e. Oral or written publication of material that violates a person’s right of privacy.
       10
         This insurance does not apply to:
p. Personal Or Advertising Injury
“Personal Injury” or “advertising injury”:
(1) Arising out of oral or written publication of material, if done by or at the direction of the


                                               15
                                   Cite as 2014 Ark. 108

allegations to posture it in such a way to fall under the TIE/FIE policy, this court has long

observed that a pleading will not be judged entirely by what it is labeled but also by what it

contains. See Comcast of Little Rock, Inc. v. Bradshaw, 2011 Ark. 431, 385 S.W.3d 137. See

also Cornett v. Prather, 293 Ark. 108, 737 S.W.2d 159 (1987). The injuries and damages in

the Kolbek case truly all stem from the abuse suffered by the plaintiffs below. No court could

help but be sympathetic to those individuals and the injuries they suffered. However, the

apartment-liability contract issued by TIE/FIE simply does not exist to provide an insured

coverage for this type of alleged harm. Therefore, we affirm the circuit court’s grant of

summary judgment in favor of TIE/FIE.

       Affirmed; motion to dismiss denied.

       Hardin, Jesson & Terry, PLC, by: Rex M. Terry and Kirkman T. Dougherty; Mercy, Carter,

Tidwell, LLP, by: David Carter and John Mercy; Dedman Law, PLLC, by: Linda Dedman; and

Ronald W. Metcalf, P.A., by: Ronald W. Metcalf, for appellants.

       Laser Law Firm, P.A., by: Brian A. Brown, for appellees.




insured with knowledge of its falsity;
....
(3) Arising out of the willful violation of a penal statute or ordinance committed by or with
the consent of the insured


                                             16